IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
 


NO. WR-81,483-01




EX PARTE KENNETH WAYNE BROWN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2010-43-C2A IN THE 54TH DISTRICT COURT
FROM MCLENNAN COUNTY




            Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of
aggravated sexual assault of a child and sentenced to three life sentences, to be served consecutively. 
            The trial court entered an order designating issues, obtained affidavits from trial counsel, and
then made findings of fact and conclusions of law as to the issue of ineffective assistance of trial
counsel.  The trial court recommended that relief be denied.
            The trial court’s findings did not fully address all fact issues necessary to the resolution of
the claims that Applicant raised in his application.  Nonetheless, this Court has undertaken an
independent review of all the evidence in the record.  Therefore, based on the trial court’s findings
of fact and conclusions of law as well as this Court’s independent review of the entire record, we
deny relief.
 
Filed: June 18, 2014
Do not publish